FILED
                            NOT FOR PUBLICATION                              DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


STEVEN THORESON,                                 No. 13-17026

               Plaintiff - Appellant,            D.C. No. 3:13-cv-01943-RS

  v.
                                                 MEMORANDUM*
ZAHED AHMED, CTF Dr., Individual
Capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Steven Thoreson, a California state prisoner, appeals pro se from the district

court’s order denying his request to proceed in forma pauperis (“IFP”) in his

42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
needs. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion, James v. Madison St. Jail, 122 F.3d 27, 27 (9th Cir. 1997) (per curiam),

and we affirm.

      The district court did not abuse its discretion in denying Thoreson’s motion

to proceed IFP because Thoreson failed to submit a certified copy of his prisoner

trust fund account statements for the previous six months as required by 28 U.S.C.

§ 1915(a)(2). See Page v. Torrey, 201 F.3d 1136, 1139 (9th Cir. 2000)

(“[P]risoner-plaintiffs seeking to proceed in forma pauperis [must] submit a

certified copy of their prisoner trust fund account statement for the previous six

months.”).

      The district court did not abuse its discretion in denying Thoreson’s

postjudgment motion because Thoreson did not identify any new evidence, change

in law, clear error, or other basis for reconsideration. See Sch. Dist. No. 1J,

Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(setting forth standard of review and factors for reconsideration under Fed. R. Civ.

P. 59(e) and 60(b)).

      AFFIRMED.




                                           2                                      13-17026